Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 08/02/2021.
Claim 1 amended by the Applicants.
Claims 2-20 added by the Applicants.
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Isabella W. Pang [70498] on 08/16/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 

Terminal Disclaimer
The terminal disclaimer filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,552,007 and USPN 10,591,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of industry solutions for the Energy & Utility (E&U) industry and more particularly to E&U operation and planning studies involving optimal power flow. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…determining a plurality of constraints for power flow formulation, each of the plurality of constraints indicating a limitation of a variable of the generators of the power system, by: determining values for a conjugate vector i*, Sij, which is power on a transmission line from a node i to a node j, and vivj*yij*, vj being a voltage at node j, and yij* being a conjugate of an admittance from node i to a node j;  reusing the determined values for the conjugate vector i* to obtain results of a Jacobian function; and determining a Hessian of Lagrangian functions using the results of the Jacobian function to determine second-order partial derivatives; and outputting results of the solving, wherein the results comprise values of generation levels for the plurality of generators to enable modification of outputs of the plurality of generators in the power system based on the results of the solving to improve the power flow formulation” as recited in a manner in the independent claims 1, 9 and 17. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited prior arts:
Burchett et al. discloses a new optimization method is applied to optimal power flow analysis. The method is shown to be well suited to large scale (500 buses or more) power systems in that it is computationally efficient and is particularly effective with infeasible starting points. The optimization approach is based on transforming the original problem to that of solving a sequence of linearly constrained subproblems using an augmented Lagrangian type objective function. A fundamental feature of this algorithm (developed by Murtagh and Saunders) is that the solution converges quadratically on the nonlinear power flow constraints, rather than being forced to satisfy the constraints throughout the iterative process. To demonstrate the performance of this algorithm, a set of descent directions, which includes quasi-Newton (variable metric), conjugate directions, and steepest descent, are compared on the basis of convergence and computational effort for a 118 bus and a 600 bus power system.
Dutta et al. discloses power system congestion is a major problem that the system operator (SO) would face in the post-deregulated era. Therefore, investigation of techniques for congestion-free wheeling of power is of paramount interest. One of the most practiced and an obvious technique of congestion management is rescheduling the power outputs of generators in the system. However, all generators in the system need not take part in congestion management. 
Gill et al. discloses Active Network Management is a philosophy for the operation of distribution networks with high penetrations of renewable distributed generation. Technologies such as energy storage and flexible demand are now beginning to be included in Active Network Management (ANM) schemes. Optimizing the operation of these schemes requires consideration of inter-temporal linkages as well as network power flow effects. Network effects are included in optimal power flow (OPF) solutions but this only optimizes for a single point in time. Dynamic optimal power flow (DOPF) is an extension of OPF to cover multiple time periods. This paper reviews the generic formulation of DOPF before developing a framework for modeling energy technologies with inter-temporal characteristics in an ANM context. The framework includes the optimization of nonfirm connected generation, principles of access for nonfirm generators, energy storage, and flexible demand. Two objectives based on maximizing export and revenue are developed and a case study is used to illustrate the technique. Results show that DOPF is able to successfully schedule these energy technologies. DOPF schedules energy storage and flexible demand to reduce generator curtailment significantly in the case study. Finally, the role of DOPF 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193